                                                 LAW OFFICES OF
                                          STEPHEN TURANO
                                                      ______

                                               sturano@turanolaw.com

275 MADISON AVENUE                                                                            60 PARK PLACE
35TH FLOOR                                                                                          SUITE 703
NEW YORK, NY 10016                                                                          NEWARK, NJ 07102
       _____                                                                                      ______

TEL (917) 974-1781                                                                           TEL (973) 648-6777
FAX (212) 208-2981                                                                           FAX (212) 208-2981
                                                                                                   ______

                                                                                  REPLY TO NEW JERSEY OFFICE




                                              December 16, 2019


       Via ECF
       Hon. Paul A. Engelmayer, U.S.D.J.
       Thurgood Marshall U.S. Courthouse
       Courtroom 1305
       40 Foley Square
       New York, NY 10007



                Re:   United States v. Tia Jasper,
                      18 Cr. 390


       Dear Judge Engelmayer:

              Tia Jasper is scheduled to surrender on or before January 7, 2020. Her son’s birthday is
       on January 13th. Therefore, I request that her surrender date be moved to on or before January
       15, 2020.

                                                                       Respectfully,


                                                                       /s/ Stephen Turano

                                                                       Stephen Turano


       cc: All Counsel of Record (ECF)
                                                     Granted. The Court moves Ms. Jasper's surrender
                                                     date to January 15, 2020. SO ORDERED.


                                                           PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER 12/17/2019
                                                            United States District Judge
